         Case 1:19-cv-09896-LGS Document 27 Filed 12/06/19 Page 1 of 2
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 12/5/2019




So Ordered.

Dated: December 5, 2019
       New York, New York
       Case 1:19-cv-09896-LGS Document 27 Filed 12/06/19 Page 2 of 2




Dated: December 3, 2019                  Respectfully submitted,

                                               EPSTEIN DRANGEL LLP


                                         BY:
                                                Brieanne Scul y       3 711)
                                                bscully@ipcounselors.com
                                                EPSTEIN DRANGEL LLP
                                                60 East 42 nd Street, Suite 2520
                                                New York, NY 10165
                                                Telephone:      (212) 292-5390
                                                Facsimile:      (212) 292-5391
                                                Allorneysjor Plaintiff.
                                                Shenzhen Smoore Technolog y Ltd




                                     2
